Citation Nr: 1027511	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as a manifestation of an undiagnosed disability.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 1983, 
and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) located in North 
Little Rock, Arkansas that denied the Veteran's claim of 
entitlement to service connection for a low back disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 (claimed as "back aches" and previously recharacterized 
by the RO as "sacralization of L5).

In February 2008, September 2009, and February 2010, the Board 
remanded the Veteran's claim for further development, which 
development has been completed and associated with the claims 
file, as explained in further detail below.

The Board notes that the issue of entitlement to service 
connection for fibromyalgia (claimed as multiple joint aches and 
pains and recharacterized as migratory arthralgias and later 
fibromyalgia) was also on appeal from the above January2005 RO 
decision.  However, that claim was granted by the Board in 
September 2009, and the RO implemented that grant in a November 
2009 rating decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, the issue of entitlement to service 
connection for fibromyalgia has been resolved favorably to the 
Veteran, and is no longer on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed low back disorder has been shown to be 
attributable to a known clinical diagnosis, diagnosed as 
degenerative facet changes, dextroscoliosis, and sacralization of 
L5.

3.  The preponderance of the evidence is against a finding that 
the Veteran's low back disorder is related to service.


CONCLUSION OF LAW

Service connection for a low back disorder, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a 
low back disorder, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 
5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated April 2004, July 2004, 
and May 2008 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009).  The April 2004, July 2004, and May 2008 VCAA letters 
informed the Veteran of what information or evidence was needed 
to support his claims, what types of evidence the Veteran was 
responsible for obtaining and submitting to VA, and which 
evidence VA would obtain.  The May 2008 notice also explained how 
VA assigns disability ratings and effective dates, and it also 
explained the qualifying chronic disability provisions and 
requirements relating to certain Persian Gulf veterans.  See 
38 C.F.R. § 3.317 (2009); Dingess, supra.  The Board notes that 
after the issuance of the May 2008 notice, the Veteran's claim 
was readjudicated by way of a Supplemental Statement of the Case 
(SSOC) dated August 2009, and, therefore, any issue as to the 
timeliness of the May 2008 notice constitutes harmless error.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All 
of the Veteran's service treatment records, VA treatment records, 
and private treatment records have been associated with the 
claims file.  The Veteran has not identified any additional 
relevant treatment records for VA to obtain.  The Board finds 
that the record contains sufficient evidence to make a decision 
on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established in-service event, injury, or 
disease, but (4) insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran was provided with a VA examination in October 2004 
relating to her claim for a low back disorder.  The October 2004 
VA examination report reflects that the Veteran had some 
localized tenderness in the L5-S1 region and some limitation of 
motion, but no diagnosed condition was recorded and no etiology 
opinion was provided.  The Board also notes that a December 2004 
addendum to the report notes that the Veteran's radiological 
report was reviewed, which report (dated October 2004) reflects 
an impression of dextroscoliosis and sacralization L5.

As noted above, in February 2008, the Board remanded this matter 
for further development.  Specifically, the Board directed that 
another VA examination be performed and for the examiner to 
clarify as to (a) whether the Veteran had a low back disability 
that could be attributed to a known clinical diagnosis, (b) 
whether any back disability noted on exam was related to service, 
(c) whether any low back arthritis diagnosed on examination had 
its onset within one year of service, and (d) the nature of the 
relationship between the Veteran's history of sickle cell crisis 
disorder and any back disability.  A July 2009 VA examination was 
provided, but the examiner did not answer any of the above 
questions asked by the Board in its February 2008 remand except 
that the examiner provided that a diagnosis of osteoarthritis of 
the lumbar spine could not be justified (which may relate to some 
confusion of issues as the Veteran concomitantly claimed service 
connection for multiple joint pains, which claim was 
recharacterized by the RO as chronic migratory arthralgias, and 
again recharacterized as a claim for service connection for 
fibromyalgia, which claim was subsequently granted by the RO in 
November 2009).

In September 2009, the Board again remanded this matter for a 
medical opinion to address the questions previously asked by the 
Board in its prior February 2008 remand.  Based thereon, an 
October 2009 VA medical opinion (addendum) was obtained from the 
same VA examiner who performed the July 2009 examination.  In his 
October 2009 report, the examiner opined, in short, that (a) 
there was no evidence that the Veteran's "subjective 
complaints" had their onset in service or were related to 
service, (b) there is no relationship between degenerative 
arthritis of the spine and the sickle cell trait, and it is 
unlikely that the Veteran's preexisting sickle cell disorder is 
etiologically related to her back "complaints," and (c) there 
was no evidence of arthritic changes in the Veteran's lower back 
within one year of discharge.

As noted above, the October 2009 VA medical opinion twice 
referenced the Veteran's "complaints" of back problems, and it 
was not clear whether the examiner related these complaints to a 
known clinical diagnosis, see 38 C.F.R. § 3.317.  Based thereon, 
in February 2010 the Board remanded this matter again for 
clarification as to whether (a) the Veteran's "complaints" of 
low back problems were related to the recent radiological 
findings of dextroscoliosis and sacralization of L5-S1, and/or 
degenerative facet disease, or any other known clinical 
diagnosis, and (b) if so, whether such disability had its onset 
in service or is otherwise related to service.  Based thereon, a 
March 2010 addendum (opinion) was obtained from the same VA 
examiner.  The Board finds that the same VA examiner's March 2010 
addendum answered all of the questions posed by the Board in its 
most recent February 2010 remand.  Therefore, the Board finds 
that there has been substantial compliance with all of the 
Board's remand directives, as explained in greater detail below.  
See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure 
compliance with Board remand order).  

Therefore, when taken together, the Board finds that the July 
2009 VA examination report, along with the October 2009 and March 
2010 addendums, are adequate upon which to base a decision with 
regard to the Veteran's claim.  As noted above, the examiner 
ultimately answered the questions asked of him and he provided 
adequate reasoning for his conclusions.  Also, the VA examiner 
noted in his July 2009 VA examination report that he had an 
opportunity to elicit a history from the Veteran and to examine 
him.  The examiner also noted on the July 2009 VA examination 
report, his October 2009 addendum, and his March 2010 addendum 
that, each time, he reviewed the claims file.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.317(a)(1) (2009). A "qualifying chronic disability" 
includes a chronic disability resulting from an undiagnosed 
illness.  38 C.F.R. § 3.317(a)(2) (2009). 

The Veteran claims that she incurred a low back disability as a 
result of her active service in Saudi Arabia during the Persian 
Gulf war.  Specifically, she asserts that the living conditions 
were "inhumane," that she had to sleep on a cot with a broken 
spring and no mattress, and that she only had a gas mask for a 
pillow.  See Form 21-526, June 2004.

An October 2004 VA radiological report (prepared in connection 
with the October 2004 VA examination) reflects an impression of 
mild dextroscoliosis and sacralization of L5.  More recently, a 
July 2009 radiological report (prepared in connection with the 
July 2009 VA examination) reflects an impression of mild 
degenerative facet disease in the lower lumbar spine.  A March 
2010 addendum to the July 2009 VA examination report (prepared by 
the same examiner) reflects that the examiner opined that it is 
at least as likely as not that the Veteran's complaints of low 
back problems are attributable to the above x-ray impressions 
from October 2004 and July 2009 (as opposed to her complaints 
constituting an undiagnosed illness).  

The Board finds the above March 2010 opinion of the VA examiner 
to be the most probative evidence of record as to whether the 
Veteran's complaints of low back problems are due to a known 
clinical diagnosis (as opposed to an undiagnosed illness).  As 
noted, this opinion was based on a review of the record, 
consideration of the Veteran's own statements as to her symptoms 
and history, and the results of physical examination and 
diagnostic studies.  

The Board has considered the Veteran's own statements regarding 
the nature and etiology her back problems.  In this regard, the 
Board recognizes that she served as a medic in the military, and 
as an x-ray and lab technician following service.  Therefore, her 
statements are entitled to greater probative weight than the 
average lay person.  See Cox v. Nicholson, 20 Vet. App. 563 
(2007).  Nevertheless, although she has related her complaints to 
military service, she has not directly offered an opinion as to 
the precise pathology underlying those complaints.  Therefore, 
her own statements are far less probative than the opinion of the 
VA examiner in clarifying the underlying cause of her complaints.

Therefore, in light of the above March 2010 opinion of the VA 
examiner, the Board finds that the Veteran's low back disorder is 
attributable to a known clinical diagnosis and, therefore the 
provisions of 38 C.F.R. § 3.317 relating to undiagnosed illness 
of Persian Gulf veterans are not for application.

Nevertheless, as the Veteran clearly has a diagnosed low back 
disorder, the Board must now address whether her low back 
disorder is otherwise related to service.

As an initial matter, the only service record reflecting any 
complaints of any back problems is a July 1986 periodic report of 
medical history (which is not from a period of regular active 
service) that reflects that the Veteran checked the box 
indicating that she had a history of experiencing recurrent back 
pain.

The first post-service treatment record reflecting complaints of 
back problems is an August 1994 private treatment record 
reflecting complaints of lower back pain radiating down the 
Veteran's right leg to the bottom of her foot, although no 
diagnosis was recorded.

An August 1999 VA CT scan report reflects findings of normal 
vertebral body height and alignment, no disc space narrowing, 
minimal disc bulging at L3-L4 and L4-L5 without compression or 
narrowing of the neuroforamen, and no disc herniations.  An 
impression of an essentially normal CT of the spine was recorded.

An October 1999 private treatment record reflects that the 
Veteran complained of lower back pain .  A diagnosis of low back 
pain was recorded.  The clinician also noted that the Veteran had 
a history of the "sickle cell trait but I do not believe this 
has any bearing on present complaints."

A January 2004 private treatment record reflects that the Veteran 
complained of upper back soreness, as well as coughing, nasal 
drainage, and headaches, and a diagnosis was recorded of acute 
sinusitis with a cough.

An October 2004 VA examination report reflects that the Veteran 
reported a history of low back pain, particularly in the last 
five years, and that she currently experienced pain daily.  
Physical examination revealed some paraspinal tenderness and some 
limitation of extension of the lumbar spine to 20 degrees.  The 
Board also notes that the Veteran also related complaints of 
experiencing generalized pains in her hands, hips, knees, and 
feet.  A diagnosis of chronic migratory arthraligias was 
recorded, but no diagnosis of any low back disorder (and the 
Board notes, again, that the Veteran filed a separate claim for 
service connection for multiple joint pain, which was 
recharacterized as chronic migratory arthraligias and later 
fibromyalgia, which claim was granted in a November 2009 RO 
decision).  Also, no opinion as to the etiology of the Veteran's 
low back pain was provided by the examiner.

The Board also notes that a December 2004 addendum to the above 
VA examination report notes that the same examiner reviewed an 
October 2004 radiological report (which x-rays were performed in 
connection with the October 2004 VA examination).  The October 
2004 radiological report reflects an impression of 
dextroscoliosis and sacralization L5.

A July 2006 private treatment record reflects that the Veteran 
complained of a sore spot on her back, but no trauma, and that a 
diagnosis of a muscle strain was recorded.

As noted above, a July 2009 radiological report prepared in 
connection with the July 2009 VA examination  reflects an 
impression of mild degenerative facet disease in the lower lumbar 
spine.  The July 2009 VA examination report, however, does not 
include any opinion as to the etiology of the Veteran's condition 
noted in the radiological report.  October 2009 and March 2010 
addendums to the July 2009 VA examination report, however reflect 
that the examiner opined that (a) it is at least as likely as not 
that the Veteran's low back complaints are related to the October 
2004 and July 2009 radiological findings of scoliosis, mild 
degenerative facet changes, and sacralization of L5, (b) it is 
unlikely that there is any relationship between the Veteran's 
one-time complaint of back problems in service (in 1986) and the 
July 2009 radiological findings, (c) there is no evidence that 
the Veteran developed arthritic changes in her low back within 
one year of discharge from active service, and (d) there is no 
relationship between degenerative arthritis of the spine and 
sickle cell trait, and that it is unlikely that the Veteran's 
preexisting sickle cell disorder was etiologically related to her 
low back complaints.

The Board finds the above July 2009 VA examination report, 
including the two addendums dated in October 2009 and March 2010, 
to be the most probative evidence of record as to whether the 
Veteran's low back disorder is related to service.  The examiner 
provided the opinions requested as noted in the VCAA section 
above, and the Board notes that he also provided adequate 
rationale for his opinions expressed. 

The Board acknowledges statements made by the Veteran, her 
friend, a co-worker, and a fellow veteran.  The Veteran's fellow 
veteran, M.W., reported in a June 2004 buddy statement that both 
she and the Veteran discussed their aches and pains while serving 
in Operation Desert Storm.  September 2004 lay statements from 
the Veteran's friend, J.B., and co-worker, C.E., reflect that 
they reported the Veteran's post-service complaints of aches and 
pains.  Also, as noted above, the Veteran relates her current low 
back disorder to service.  See Statement, June 2004; Form 21-526, 
June 2004.  

Significantly, however, M.W. speaks very generally of aches and 
pains, and does not specify symptoms in the low back.  As noted, 
service connection is already in effect for fibromyalgia.  Given 
the general nature of M.W.'s report, the Board finds her letter 
to be of very little probative value in clarifying the etiology 
of the Veteran's back disability.  The statements of J.B. and 
C.E. also speak only very generally of a decline in the Veteran's 
overall health, and do not specifically reference back 
complaints.  Thus, the Board also finds their statements to be of 
little probative value in clarifying the etiology of her back 
disability.

As to the Veteran's own assertions, the Board again notes that 
she served as a medic in the military, and as an x-ray and lab 
technician following service.  Therefore, the Board concedes that 
her statements are entitled to greater probative weight than a 
lay person.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It 
must also be noted, however, that the majority of the Veteran's 
own statements speak very generally as to a decline in her health 
since military service, and do not directly address the onset and 
progression of her back complaints.  Furthermore, on those 
occasions in which she does speak directly to her history of back 
complaints, she only vaguely relates her symptoms to service, 
without providing any further rationale or opining as to the 
precise underlying pathology responsible for her symptoms.  In 
essence, despite her background in the medical field, her 
assertions are far more akin to those generally put forth by a 
lay person, and do not demonstrate consideration of any 
underlying medical principles to support her assertions.  Given 
the complicating factor that the Veteran also has a history of 
fibromyalgia (for which service connection has been granted) 
which can manifest through musculoskeletal pain and paresthesias, 
the Board finds her very vague and general statements regarding 
her history of health problems to be of little probative value in 
clarifying the etiology of her currently diagnosed back 
disability.

In contrast, the VA opinions discussed above were provided by a 
physician, who elicited a history of symptoms from the Veteran, 
but also based his opinion on a review of her documented in-
service and post-service treatment, and on the results of 
physical examination and diagnostic studies.  Significantly, the 
physician was fully aware of the Veteran's complicated medical 
history, having provided the diagnosis of fibromyalgia that 
served as the primary basis of the Board's grant of service 
connection for that disability in 2009.  That physician was also 
aware of another potentially complicating factor, having noted 
that the Veteran had a history of sickle cell trait, although the 
physician ultimately found that her back complaints were in not 
related to the sickle cell trait.  As noted, the Board finds the 
conclusions of this physician to be the most probative evidence 
of record.

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for a low back 
disorder, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


